Citation Nr: 0303132	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  00-22 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
depression.


REPRESENTATION

Appellant represented by:	David W. Glasser, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from December 1983 to 
August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).

In various statements to the RO, the veteran has indicated 
that his fibromyalgia may be related to mononucleosis that he 
had in service or to his other service-connected 
disabilities.  The RO should clarify with the veteran whether 
he wishes to claim entitlement to service connection for 
fibromyalgia.  If so, the RO should complete all appropriate 
development and adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  By decision dated April 1993, the RO denied the veteran's 
claim of entitlement to service connection for depression.

3.  The evidence associated with the claims file subsequent 
to the April 1993 denial bears directly and substantially 
upon the specific matter under consideration and must be 
considered to decide fairly the merits of the claim.

4.  The record shows that the veteran's depression began 
during active service and has continued since that time.



CONCLUSIONS OF LAW

1.  The RO's April 1993 decision denying entitlement to 
service connection for depression is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2002).

2.  The evidence received since the April 1993 rating 
decision is new and material, and the requirements to reopen 
the veteran's claim of entitlement to service connection have 
been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2002).

3.  Depression was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.303, 
3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that statutory 
and regulatory changes have been made pertaining to the 
definition of new and material evidence and the VA's duty to 
assist the veteran in obtaining such evidence.  38 U.S.C.A. § 
5103A (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  However, these provisions are 
applicable only to claims filed on or after August 29, 2001.  
Therefore, as the veteran's claim was filed prior to that 
date, the Board will not address those statutory and 
regulatory changes at this time.

The veteran's claim of entitlement to service connection for 
depression was previously considered and denied by the RO.  
The veteran initially submitted a claim for depression upon 
separation from active service.  The RO denied the claim in 
an April 1993 rating decision due to the absence of a current 
diagnosis and of a diagnosis in service.  The veteran was 
informed of his appellate rights but did not appeal the 
decision.  The veteran submitted a claim to reopen in 
November 1998 that was denied by the March 2000 rating 
decision.

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. 
§ 3.156(a) (2002).  First, the Board must determine whether 
the evidence submitted since the prior decision is new and 
material, which will be discussed below.  If "the Board finds 
that no such evidence has been offered, that is where the 
analysis must end."  Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  If new and material evidence has been presented, the 
claim is reopened and it must be determined whether VA's duty 
to assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  If 
so, the Board may evaluate the merits of the claim.  See 
Winters v. West, 12 Vet. App. 203, 206-7 (1999); Winters v. 
Gober, rev'd on other grounds, 219 F.3d 1375, 1378 (Fed. Cir. 
2000).

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (2002); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The relevant evidence of record prior to the RO's April 1993 
denial consisted of service medical records and a December 
1992 VA examination. 

The veteran's service medical records show that he presented 
in May 1986 for an initial psychiatric evaluation.  He 
complained of fleeting suicidal thoughts and marital 
problems.  The veteran was assessed with adjustment disorder 
with mixed emotional features.  In April 1987, the veteran 
complained of a depressed mood since his wife had left.  He 
was assessed with adjustment disorder with depressed mood.  
He continued to be followed with the same diagnosis through 
July 1987.  In October 1988, the veteran stated that he felt 
as though he was on the verge of a nervous breakdown.  Later 
that month, he was assessed with dysthymia.  The veteran 
attended individual and group therapy through February 1989.

The veteran presented with exacerbation of depressive 
symptoms in December 1989.  He reported decreased sleep, 
energy, appetite, and interest, and the presence of suicidal 
ideations.  He continued to be assessed with adjustment 
disorder with depressed mood.  Thereafter, the veteran 
attended therapy through June 1991, and was assessed with 
both interpersonal problems and dysthymia.  In the June 1992 
separation examination, the veteran reported a history of 
treatment for depression, but no current residuals were 
identified.

At the December 1992 VA examination, the veteran reported 
onset of depression in 1987 due to a divorce and work-related 
problems, with treatment through 1991.  He stated that he 
felt entirely asymptomatic at the present time.  The mental 
status examination was entirely negative and no psychiatric 
diagnosis was rendered.

The pertinent evidence of record associated with the claims 
file since the RO's April 1993 denial consists of VA 
treatment records and a personal hearing transcript.

VA treatment records show that the veteran presented for an 
outpatient evaluation in October 1994.  He reported that he 
had struggled with anxiety and depression for many years due 
to marital and employment problems.  He was assessed with 
anxiety disorder and dysthymia.  The following month, the 
veteran reported depression for the past several months.  He 
was assessed with major depression and dysthymic disorder.  
The veteran has thereafter been followed at the VA for 
diagnoses of depression and dysthymic disorder. 

The veteran was hospitalized with exacerbation of depressive 
symptoms in October 1995.  A psychology consultation 
diagnosed him with major depression and dysthymic disorder.  
The veteran participated in individual psychotherapy through 
August 1996.  The veteran was seen for a depression follow-up 
and medication adjustment in December 1996.  He presented 
with exacerbation of symptoms in June 1998.  In a February 
2000 rheumatology clinic assessment, the veteran was assessed 
with fatigue, depression, fibromyalgia, and sleep disorder 
and it was noted that they all were likely related.  

The veteran appeared at a personal hearing before the Board 
in November 2002.  He testified that he had been diagnosed 
with dysthymia and depression in service and had received 
counseling.  The onset of his depression began in 1987 when 
he was going through a divorce.  He received counseling until 
1991.  He had received counseling as a teenager, but had 
never been treated for a mental disorder prior to service.  
After his discharge from service, he continued to have 
problems with depression and sought treatment in 1994.  He 
did not admit to depression immediately after service because 
he was trying to enroll in an educational program.  His 
depression affected his ability to complete his education and 
to maintain a job.  He now received Social Security 
Administration benefits for his depression and fibromyalgia.  
He believed that his service-connected asthma and esophagitis 
also contributed to his depression. 

In conclusion, the Board finds that the evidence submitted 
since the RO's last final denial is new and material in that 
it bears directly and substantially upon the specific matter 
under consideration and must be considered to decide fairly 
the merits of the claim.  Specifically, the RO denied the 
veteran's claim because it found no current diagnosis of 
depression.  The associated VA clinical records now establish 
that the veteran has a current diagnosis of depression for 
which he receives treatment.  In addition, the veteran's 
testimony as to the onset of his depression in service and 
the chronicity of the symptoms until the present time is 
considered to be credible.  Accordingly, the claim is 
reopened and, to that extent, the appeal is granted.

The Board must now determine whether the veteran's claim, as 
reopened, is meritorious.  In November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

First, VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C. § 5103A (West Supp. 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  

In the present case, the veteran was informed of the evidence 
needed to substantiate his claim in the rating decision, 
Statement of the Case, and various letters.  In addition, the 
RO obtained and considered VA treatment records and afforded 
the veteran a personal hearing.  The Board acknowledges that 
development of this case is not complete in that the veteran 
has not been afforded a VA examination and the Social 
Security Administration records have not been obtained.  
However, as explained further below, this decision is an 
entire grant of the benefit sought on appeal.  Accordingly, 
the Board finds that strict adherence to the VCAA would serve 
no benefit to the veteran.

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§ 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2002).  
Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2002).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2002).

Based upon the evidence discussed in detail above, the Board 
finds that the record supports a grant of service connection 
for depression.  The service medical records clearly show 
that the veteran received ongoing treatment for dysthymic 
disorder and the associated depressive symptoms for several 
years.  Within two years of discharge from active service, 
the veteran again sought treatment for dysthymia and 
depressive disorder, and has continued to receive psychiatric 
treatment to the present time.  Accordingly, the Board finds 
that the record sufficiently establishes chronicity and 
continuity of depressive symptoms since the veteran's period 
of active service.  

The Board does not find it significant that the veteran did 
not seek treatment for a brief time period following active 
service.  The Board finds the veteran's testimony as to his 
ongoing symptomatology during that time period to be 
credible.  In addition, the duration of treatment in service 
clearly establishes that the veteran had chronic depression.  
The record contains no evidence that the veteran's current 
chronic depression may be disassociated from his chronic 
depression in service.  Accordingly, service connection is 
granted.  



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for depression is reopened.

Service connection for depression is granted.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

